DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 August 2022 has been entered.

Response to Amendment
Addition of new claims 23 and 24 are noted.

Response to Arguments
Applicant's arguments filed 18 July 2022 have been fully considered but they are not persuasive.
Applicant's arguments regarding claim 13 and those claims dependent therefrom have been considered but are not persuasive. Applicant's position is that a person of ordinary skill in the art (POSITA) would not be led to combine the teachings of Cymbalisty with that of Diener because the environment in Cymbalisty's vessel (comprising middlings) is completely different than that of the second reactor in Diener (and as claimed). This argument is not found persuasive. Diener's apparatus is, in general terms, for the thermal treatment of mixed substances (see Abstract). While the office acknowledges that Cymbalisty is directed specifically toward treatment of primary tailings and middlings from a hot water extraction process for recovering bitumen from tar sand in its system, the office respectfully submits that primary tailings and middlings are mixed substances and thus the teachings in Cymbalisty are relevant, as would be appreciated by a POSITA. Cymbalisty discloses that the adjustable weir 38 on the side wall of the vessel has the function of controlling the level of the material therein and the flow of material out from the vessel (see col. 7, lines 60 -66). While this material is middlings in Cymbalisty, the office is of the position that the general teachings regarding use of a weir to control the level of material in a vessel (in particular a vessel processing "mixed substances") is entirely relevant. Given that the claims are directed to an apparatus, and limited by the structural features thereof, the combination of references is considered proper and further is considered to teach and/or suggest all of the claimed structural features.
New claims have been addressed in the updated rejection which follows.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13, 15-17 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Diener et el (US 2011/0294978), alternatively as evidenced by and/or in view of Behrens et al (US 2010/0289270) and in view of Cymbalisty et al (US 4,545,892).
Regarding claims 13, 16, 20, 21 and 23, Diener discloses a plant for processing residues comprising a first reactor 4 and a second reactor 12, the second reactor being connected downstream to the first reactor by a conduit (mixing pipe 10) (see drawing; [0078]; [0081]). The reactors are mixing kneaders (see [0008]; [0019]).
The conduit of Diener is considered to be inherently “heatable”, as any conduit may be heated and the instant application has not defined any structural feature which is required by recitation of “heatable.” Accordingly, the limitation is considered to be a characteristic of the conduit which would be inherent to the structural features of Diener.
In the alternative, i.e. that “heatable” imparts some structure to the claimed conduit, the office notes that implementing heat sources to a transfer conduit is well-known in the art, as shown in Behrens (see [0067]), for the purpose of maintaining the temperature of the contents within the conduit. Adding a heat source to the conduit in Diener to achieve this objective would therefore have been an obvious modification for a person of ordinary skill in the art and associated with a reasonable expectation of success.
Diener does not disclose wherein an outlet from the first reactor and an outlet from the second reactor is preceded upstream by a weir.
Cymbalisty discloses controlling the level of a processing vessel using an adjustable weir, the weir being upstream of the vessel outlet. The weir can be adjusted up or down to control a level of materials therein (see col. 7, lines 60-64).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to implement an adjustable weir, as suggested by Cymbalisty, in the reactor(s) of Diener in order to control the level therein.
Regarding claim 15, the inlets to the reactors of Diener are considered to inherently be “heatable” for the same reasons discussed with respect to the conduit in the rejection of claim 13 (also see [0026], which discloses heating the kneader and therefore implies at least some degree of heating at the inlet).
Regarding claim 17, Diener discloses that cooling occurs in the second reactor (see [0035]-[0036]; [0044]). Given that the conduit is directly connected to the second reactor (see drawing), this disclosure in Diener is considered to teach the claim limitation of the conduit having a cooling unit.
Regarding claim 22, Diener discloses wherein the first reactor is an evaporative reactor (see [0009]; [0078]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Diener, alternatively in view of Behrens, and in view of Cymbalisty, as applied to claim 13 above, in further view of Lux et al (US 2009/0149571) and/or Miyasaki (US 5,653,865).
Regarding claim 14, Diener does not disclose wherein the introduction into the first reactor is by means of a dedicated eccentric screw pump (see [0021], which discloses that the material can be pumped, but not the specific pump used).
Nevertheless, progressive cavity pumps (equivalent to eccentric screw pump) like the Moyno pump are well known in the art for the purpose of transporting high solids content material (see Lux: [0026]; Miyasaki: col. 5, lines 50-54).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the apparatus of Diener by including a progressive cavity pump to transport the material to the reactors, as suggested by the aforementioned references, to ensure efficient processing of the material.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Diener, alternatively in view of Behrens, and in view of Cymbalisty, as applied to claim 13 above, as evidenced by and/or in further view of Fleury (“Bulk Polymerisation or Copolymerisation in a Novel Continuous Kneader Reactor”).
Regarding claim 19, Diener does not explicitly disclose the reactor(s) being mixing kneaders having counterhooks.
However, counterhooks are understood to be typical elements of a kneader reactor and are at least partly responsible for the self-cleaning properties of the reactor, as shown in Fleury (see first paragraph under “Introduction”; p. 296, first full paragraph).
Accordingly, using a kneader reactor having counterhooks as the specific mixing kneader in the apparatus of Diener is considered to be obvious to and require nothing more than routine experimentation for a person of ordinary skill in the art, so as to utilize a mixing kneader having sufficient self-cleaning properties. Use of such a reactor in the apparatus of Diener would be associated with a reasonable expectation of success.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Diener, alternatively in view of Behrens, and in view of Cymbalisty, as applied to claim 13 above, in further view of Dickinson et al (US 5,685,153).
Regarding claim 24, Diener does not disclose a sluice downstream of the second reactor.
However, it is known in the art to include a particle sizing device on a solid product line of a system for producing solids in order to separate the product according to a predetermined desired size (see Dickinson: Fig. 2; sizing device 252 which is equivalent to the claimed sluice; col. 18, lines 3-5).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the apparatus of Diener to include a sizing device on the product line, as suggested by Cymbalisty, in order to provide the means to separate product material according to a predetermined desired size.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772